Citation Nr: 1618226	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a disability manifested by a heart murmur, to include chest pain, and/or as a result of an undiagnosed illness under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for diabetes mellitus, type II.  

6.  Entitlement to an initial disability rating in excess of 20 percent for the orthopedic manifestations associated with the service-connected lumbar spine degenerative joint disease (DJD), to include whether a separate disability rating in excess of 10 percent is warranted for the neurologic manifestations associated with the service-connected lumbar spine DJD.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1992, including service in the Southwest Asia Theater of Operations from January 16, 1991 to March 5, 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 20 percent disability rating effective from October 30, 2008; and, denied service connection for bilateral hearing loss, tinnitus, diabetes mellitus, type II, and a heart murmur.  

During the pendency of the appeal, the RO issued a rating decision in September 2011 which, in pertinent part, granted service connection for neuropathy of the left lower extremity (LLE) associated with the service-connected DJD of the lumbar spine and assigned a 10 percent disability rating.  The Veteran did not appeal that rating; however, a May 2014 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646) indicates that the Veteran contends his peripheral neuropathy condition has worsened with time.  Because the regulations direct that in rating disabilities of the spine, there must be consideration of both orthopedic and neurologic manifestations, and each should be separately rated unless a higher rating may be assigned based on incapacitating episodes of intervertebral disc syndrome, the issue of whether a higher rating is warranted for neurologic manifestations of the service-connected DJD of the lumbar spine may be considered as part of the claim for increase that is currently on appeal.  In other words, the Board has jurisdiction to address the neurologic impairment because it is part and parcel of the claim for a higher rating for the DJD of the lumbar spine.  

Here, though, the Board finds that bifurcation of the issue would be in the best interest of the Veteran because the evidence of record shows that an increase is warranted on the basis of orthopedic manifestations, but additional development is necessary with respect to whether an increased rating on the basis of neurologic impairment is warranted.  In the interest of timeliness, the Board will grant the increased rating at this juncture with respect to the orthopedic manifestations of the service-connected lumbar spine DJD rather than wait for completion of the additional development necessary with respect to the Veteran's neurologic manifestations associated with the service-connected lumbar spine DJD.  

At the hearing, the Veteran testified that he developed chest pain in service and has had intermittent chest pain ever since service.  Accordingly, the claim of service connection for a heart murmur has been recharacterized to include a claim of service connection for chest pain.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a disability manifested by a heart murmur, to include chest pain, as well as the claim for a disability rating in excess of 10 percent for neurological manifestations of the service-connected DJD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On March 8, 2016, during his videoconference hearing at the RO before the undersigned Veterans Law Judge sitting at VA's Cental Office in Washington, DC, and prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issues of entitlement to service connection for hypertension and diabetes mellitus, type II.  

2.  The Veteran has a right ear hearing loss disability that is, as likely as not, related to in-service noise exposure.  

3.  The Veteran does not have a left ear hearing loss disability for VA purposes.  

4.  The Veteran has tinnitus that is, as likely as not, related to in-service noise exposure.  

5.  Prior to May 26, 2011, the Veteran's service-connected lumbar spine disability was manifested by x-ray evidence of arthritis, pain in the low back, without radiation into the lower extremities, limiting flexion to 50 degrees with consideration of pain on motion, weakness, fatigue, lack of endurance and incoordination following repetitive use; ankylosis was not demonstrated and there were no signs of intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.

6.  Since May 26, 2011, the Veteran's service-connected lumbar spine disability has been manifested by orthopedic manifestations of forward flexion limited to 30 degrees when considering the point at which pain begins and the additional limitation of function due to fatigue after repetitive use; unfavorable ankylosis of the entire thoracolumbar spine has never been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to service connection for hypertension and diabetes mellitus, type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Resolving all doubt in the Veteran's favor, a right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection for left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

5.  Prior to May 26, 2011, the criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine DJD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.59, 4.71a, Diagnostic Code(s) 5242, 5243 (2015).


6.  As of May 26, 2011, the criteria for the assignment of a 40 percent rating, but not higher, for the orthopedic manifestations of the Veteran's service-connected DJD of the lumbar spine, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.59, 4.71a, Diagnostic Code(s) 5242, 5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to service connection for hypertension and diabetes mellitus, type II, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for hypertension and diabetes mellitus, type II, and they are therefore dismissed.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By pre-adjudicatory correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's claim for an initial rating in excess of 20 percent for the service-connected lumbar spine DJD arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the claim of service connection for left ear hearing loss, all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  Records from the Social Security Administration (SSA) have also been obtained and associated with the record.

A VA audiology examination was conducted in January 2013.  This examination is adequate for the purpose of determining whether the Veteran has a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 because it was conducted by a state-licensed audiologist and included a controlled speech discrimination test using the Maryland CNC word list, and a puretone audiometry test.  See 38 C.F.R. § 4.85.  

The Veteran's representative requested a new VA audiological examination at the video conference hearing in March 2016 (hearing transcript, p. 8); however, this request was based on the fact that the VA examiner in January 2013 did not consider the Veteran's lay statements, and noted that the Veteran denied tinnitus/ringing in his ears at that time when a November 2010 statement from the Veteran's wife clearly shows that the Veteran complained of ringing in his ears long before the January 2013 examination took place.  As the claims of service connection for tinnitus and a right ear hearing loss are granted, and the claim of service connection for a left ear hearing loss is denied because the evidence does not demonstrate a current hearing loss for VA purposes, a new examination to address the inadequacy of the January 2013 opinion is no longer necessary.  

The denial of service connection for a left ear hearing loss is based on objective audiometric findings and neither the Veteran nor his representative has questioned the accuracy of the audiogram findings.  Accordingly, another audiometric examination with regard to left ear hearing loss is not necessary.  

Regarding the claim for an initial disability rating in excess of 20 percent for the service-connected DJD of the lumbar spine, the Veteran was afforded VA examinations of the spine in April 2009 and May 2011.  These examinations are adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran asserts that his back disability is worse than when it was originally rated pursuant to the findings from the VA examination in April 2009 (hearing transcript, p. 3).  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

According to the transcript, the Veteran's representative requested a new examination based on a belief that the last VA examination was conducted in 2009 (hearing transcript, p. 3); however, the record reflects that another VA spine examination was conducted in May 2011, and the Board is granting an increased rating to 40 percent based on the findings from that examination.  Thus, the Board agrees that the Veteran's back disability has worsened since the April 2009 VA examination, and there is competent and probative evidence of record to support that finding.  While there is some question as to whether the Veteran is asserting that his back condition has worsened since the May 2011 examination, another VA examination is not necessary in this case because the record does not show, and the Veteran has not asserted, that he has ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during a 12-month period.  Thus, even if the Veteran's back disability has worsened since the May 2011 examination, it is clear from the hearing transcript that the Veteran does not meet the criteria for a rating in excess of 40 percent for the lumbar spine DJD as will be discussed in greater detail below.  Thus, another VA examination is not necessary to decide the claim, and the assignment of an increased rating for the service-connected lumbar spine disability at this juncture is not prejudicial to the Veteran.  

VA's duties to notify and assist the Veteran have been met.  

III.  Service Connection - Hearing Loss & Tinnitus

The Veteran contends that service connection is warranted for hearing loss and tinnitus.  He asserts that he first noticed a loss of hearing and ringing in his ears during service and the conditions have persisted ever since.  See March 2016 Hearing Transcript, pp. 9-10

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for complaints or findings of hearing loss or tinnitus.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  An organic disease of the nervous system, such as sensorineural hearing loss, is one such disease.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's STRs show hearing within normal limits throughout service.  The audiometric findings in October 1982 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The same audiometric findings were noted on examination reports from August 1985 and April 1990.

The audiometric findings in January 1992 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
0
0
0

Although the threshold shift at 4000 Hz was minimal between the time of entry and the time of discharge from service, it is notable that the current VA examination findings also show a further threshold shift at 4000 Hz which meets the criteria for a hearing loss for VA purposes in the right ear at 4000 Hz.  

According to a January 2013 VA audiometric examination, the Veteran has a diagnosis of right ear hearing loss based on a puretone threshold of 40 decibels at 4000 Hz in the right ear.  Puretone thresholds, in decibels at 500 Hz, 1000, Hz, 2000 Hz and 3000 Hz in the right ear were 5, 5, 5, and 10, respectively.  In the left ear, hearing was within normal limits as puretone thresholds in decibels at 500 Hz, 1000, Hz, 2000 Hz. 3000 Hz, and 4000 Hz were 5, 10, 5, 5, and 15 respectively.  Speech discrimination scores based on the Maryland CNC word list were 100 percent in each ear.  

The examiner opined that the Veteran's right ear hearing loss was not related to service because the Veteran had normal hearing noted on his enlistment physical of December 1982 and normal hearing on his discharge physical of January 1992, and no significant threshold shift was noted when comparing the two examinations.  

This opinion does not take into account the Veteran's credible reports of in-service noise exposure during service in Saudi Arabia or a November 2010 lay statement from the Veteran's wife who recalled the Veteran's reports of continuous ringing in his head even when he would try to sleep.  

The Veteran reported at his video conference in March 2016 that he first noticed a loss of hearing and ringing in his ears during service, and he is competent to state such.  Further, there no reason to doubt his credibility in that regard.  

Significantly, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Here, the evidence of record establishes that the Veteran has a right ear hearing loss, but not a left ear hearing loss, and he credibly reports tinnitus since service.  See March 2016 Hearing Transcript, p. 9.  Further, the evidence is in relative equipoise as to whether the Veteran's right ear hearing loss and tinnitus are related to service.  In favor of the claim is the Veteran's statement that he first noticed a decrease in hearing and ringing in his ears during service.  Also in favor of the claim is the wife's lay statement recalling the Veteran's complaints of ringing in his head during service and after discharge from service, and the Veteran's hearing testimony indicating that he had tinnitus since service along with his assertion that he never denied tinnitus at his VA examination.  

Weighing against the claim is the opinion of the VA examiner who limited the opinion to the audiometric findings in 1982 and 1992, without considering the Veteran's competent and credible statements as to the onset of his hearing loss.  Additionally, the VA examination report shows that the Veteran denied tinnitus at that time.

In this regard, the Veteran testified at his March 2016 hearing that he never denied ringing in his ears at the January 2013 examination (hearing transcript, p. 9) and that is consistent with the November 2010 lay statement which notes the Veteran's reports of ringing in his head long before the January 2013 examination.  

Accordingly, the evidence for and against service connection for a right ear hearing loss and tinnitus is in equipoise; that is, the evidence demonstrating that the Veteran's right ear hearing loss and tinnitus is related to service is equally weighted against the evidence demonstrating no in-service onset.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's right ear hearing loss and tinnitus are linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a right ear hearing loss and tinnitus.  

Service connection is not warranted for a left ear hearing loss.  At no time during service or since has a left ear hearing loss for VA purposes been demonstrated.  There are no audiograms of record, or other authorized audiological findings consistent with criteria necessary to establish a hearing loss disability for VA purposes at 38 C.F.R. § 3.385.  More specifically, there are no findings of an auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater in the left ear, and no speech recognition scores using the Maryland CNC Test that are less than 94 percent.  

Accordingly, a left ear hearing loss disability has not been present at any time during the pendency of this claim or proximate thereto, and therefore service connection for a left ear hearing loss is not established.  A claim for service connection requires competent and credible evidence showing that the Veteran currently has the claimed disability.  Under 38 U.S.C.A. § 1110, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).   See also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

In this case, there is no medical evidence establishing a current hearing loss disability in the left ear.  While the Veteran is competent to report that he first noticed a decline in his hearing during service, the diagnosis of hearing loss for VA purposes requires competent medical evidence of the disability under the criteria at 38 C.F.R. § 3.385, which includes objective findings found via authorized audiometric testing, and is not capable of lay observation.

As the preponderance of the evidence is against a finding of a current hearing loss disability for VA purposes in the left ear, there is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Increased Rating - Lumbar Spine

The Veteran seeks an initial disability rating in excess of 20 percent for his service-connected lumbar spine DJD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings, which includes the case at hand).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Veteran's lumbar spine disability is rated as 20 percent disabling pursuant to the General Rating Formula for diseases and injuries of the spine set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The notes applicable to the General Formula are as follows: 

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

According to an April 2009 VA examination, the Veteran reported low back pain and stiffness.  The Veteran denied numbness, loss of bladder control and loss of bowel control.  The Veteran was not receiving any treatment for his back pain and he reportedly did not experience incapacitating episodes as a result.  He did not require any assistive devices and reportedly did not experience any functional impairment from the back condition.  Neither muscle spasm nor tenderness was noted on examination, and straight leg raise was negative.  Gait and posture were normal.  The examination revealed no evidence of radiating pain on movement.  Flexion of the thoracolumbar spine was limited to 50 degrees.  Extension was limited at 15 degrees.  Lateral flexion was to 10 degrees bilaterally, and rotation was to 20 degrees bilaterally.  The examiner indicated that pain additionally limited joint function of the spine following repetitive use, but it was not additionally limited by fatigue, weakness, lack of endurance or incoordination, and there was no additional limitation in degrees.  Neurologically, sensory and motor examinations were within normal limits.  X-rays confirmed DJD.  The examiner indicated that the Veteran's lumbar spine disability had a moderate effect on employment and activities of daily living.  

Based on the above findings, the criteria for a disability rating in excess of 20 percent are not met or approximated.  The Veteran could flex to 50 degrees, with consideration of pain on motion.  To warrant the next higher, 40 percent rating under the General Rating Formula, the evidence would have to show that flexion was limited to 30 degrees or less; or, that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  First, the examiner indicated that the Veteran did not have ankylosis.  Second, the examiner indicated that the Veteran's flexion was limited to 50 degrees including where pain limits motion, and that it was not further limited in degrees after repetitive use.  Based on these findings, the criteria for the assignment of a disability rating in excess of 20 percent are not met or approximated.  

As noted above, the Veteran contends that his back disability has gotten progressively worse since the April 2009 examination.  Findings from a May 2011 examination are consistent with the Veteran's reports.  The May 2011 examiner noted pain, stiffness, fatigue, spasms, decreased motion and numbness.  The Veteran reported weakness in the legs and spine, with radiating pain into the lower extremities.  The Veteran denied bowel and bladder issues.  

On examination of the thoracolumbar spine, flexion was limited to 40 degrees, further limited to 35 degrees with consideration of pain on motion; and, further limited an additional 5 degrees after repetitive motion due to pain and fatigue.  Based on these findings, the criteria for the assignment of a 40 percent rating are more nearly approximated because the Veteran has forward flexion limited to 30 degrees when considering pain on use as well as additional limitation after repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. § § 4.40, 4.45, 4.59.  

In assigning a staged rating, the Board finds that the first evidence of an increase in disability is shown on May 26, 2011, the date of the VA examination noting flexion limited to 30 degrees with consideration of pain on motion and additional limitation following repetitive use.  

The Veteran does not have ankylosis of the thoracolumbar spine (May 2011 VA examination report, p. 3), and therefore, a higher, 50 percent rating is not warranted under the General Rating Formula.  

The examination in May 2011 also notes neurological impairment.  The Veteran reported numbness and weakness in the back and legs , but no bladder or bowel dysfunction.  Straight leg raising was positive on the left, and negative on the right.  Lasegue's sign was positive.  The examiner indicated sensory deficit of the sciatic nerve, affected the left side at L1 through L5 (from the thigh to the foot).  

X-rays shows degenerative arthritis, and the Veteran was diagnosed with IVDS with degenerative arthritis and neuropathy of the left lower extremity.  

As noted above, the RO issued a rating decision in September 2011 granting service connection for a separate 10 percent rating for peripheral neuropathy of the left lower extremity as associated with the Veteran's service-connected lumbar spine disability.  The Veteran did not appeal that determination.  Currently, however, the Veteran maintains that the neurological impairment has worsened, and this issue is addressed in the REMAND portion of the document below.  

Pursuant to the May 2011 examination, the Veteran was diagnosed with IVDS, which may be rated under the General Rating Formula, or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Veteran has consistently denied periods of incapacitation due to his back disability.  Accordingly, a rating under this Formula for Rating IVDS Based on Incapacitating Episodes is not appropriate.  

The Board concludes, therefore, that the criteria for the assignment of a rating in excess of 20 percent for the service-connected lumbar spine disability prior to May 26, 2011 are not met or approximated; and, the criteria for the assignment of a 40 percent rating, but no higher for the service-connected lumbar spine disability, are more nearly approximated effective from May 26, 2011.  In this regard, where, as here, two disability evaluations are potentially applicable, the higher evaluation is assigned because the overall disability picture more nearly approximates the criteria for that rating.  In so finding, all reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

As there is no ankylosis or IVDS with incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months; the criteria for the assignment of a rating in excess of 40 percent for the service-connected lumbar spine disability are not met.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has, for example, symptoms of limited flexion, pain, stiffness, muscle spasm and weakness.  The criteria for the evaluation of the thoracolumbar spine under the general rating formula for rating diseases and injuries of the spine specifically contemplate all of the Veteran's symptoms.  Further, the Veteran's neurologic impairment is also separately compensated for with the assignment of the separate rating for neuropathy of the left lower extremity.  Therefore the Board finds that the criteria under which the Veteran's lumbar spine disability is evaluated contemplate this Veteran's symptoms. 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has established service connection for PTSD rated as 70 percent disabling, irritable bowel syndrome, rated as 30 percent disabling, and his low back disability is now rated as 40 percent disabling; however, the Veteran has pending claims for service connection for a heart murmur/chest pain, and an increased rating for the neuropathy of the left lower extremity.  The pending claims are being remanded for additional development of the record.  As such, the issue of whether an extraschedular rating is warranted based on the combined effects of service connected disabilities must be deferred pending the outcome of the other claims.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's lumbar spine disability, and the criteria for submission for consideration of the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the lumbar spine disability alone are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record because the Veteran is currently working according to the March 2016 hearing transcript.  

Finally, a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

The issue on appeal of entitlement to service connection for hypertension is dismissed.  

The issue on appeal of entitlement to service connection for diabetes mellitus, type II is dismissed.  

Service connection for a right ear hearing loss disability is granted.  

Service connection for tinnitus is granted.  

Service connection for a left ear hearing loss disability is denied.  

A disability rating in excess of 20 percent for the service-connected lumbar spine DJD prior to May 26, 2011 is denied.  

A disability rating of 40 percent, but no higher, for orthopedic manifestations associated with the lumbar spine DJD since May 26, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a disability manifested by a heart murmur, to include chest pain.  .  

According to the Veteran's STRs, the Veteran presented with chest pain in March 1988.  The impression was probably costochondritis and Motrin was prescribed.  No murmurs were heard and a chest x-ray was normal with respect to the heart.  A March 1988 chest x-ray revealed probable small calcified granulomas and scoliosis, but was otherwise normal.  ECG showed normal sinus rhythm.  Lungs were clear to auscultation.  The costo-chondral junction was painful.  He was given Motrin for probable costochondritis.  On March 30, 1988, the Veteran was seen again for localized chest pain for the past 3-4 weeks.  Physical exam showed tenderness to lower sternum.  Lungs were clear and he had a regular heart rate and rhythm.  He was assessed with costochondritis and told to do no push-up for two weeks and prescribed medication.  On periodic physical (for flight status) dated April 1990, the Veteran reported a history of chest pains.  Chest x-ray showed a possible nodule area of the 5th anterior rib.  Fluoroscopy was normal.  ECG was abnormal showing sinus bradycardia with sinus arrhythmia.  EKG was normal.  The Veteran was found qualified for flight status.  A January 1992 discharge examination notes the Veteran's reports of chest pain on two occasions in Germany, but no diagnosis or etiology was offered.  

VA treatment records show a history of hypertension and coronary artery disease status post myocardial, but there is no supporting documentation as to when the Veteran had a heart attack; and, there is no indication as to when, or on what basis, he was diagnosed with coronary artery disease (CAD).

A VA examination was conducted in January 2013 to determine if the Veteran had a current heart disability, and if so, whether it was related to service.  The examiner determined that the Veteran had a current heart murmur, but did not have any objective findings of heart disease.  The examiner noted that the Veteran denied ever having a coronary angiogram, 24 hour holder test, or echocardiogram.  The Veteran also denied that he has a diagnosis of CAD or a myocardial infarction in the past.  

An EKG performed at the time of the examination revealed regular sinus rhythm, 100 beats per minute (BPM), and possible left atrial enlargement by voltage.  On an interview-based stress test, the Veteran denied experiencing symptoms with any level of physical activity.  

The examiner noted a review of the claims file, and referred to a VA problem list from July 2003 which had a diagnosis of coronary artery disease.  A review of the progress note related to the diagnosis shows that Veteran went for an outpatient clinic evaluation due to complaints of back pain, his eczema and gout.  The Veteran was without chest pain, and had no complains of cardiac symptoms or heart disease.  A high family history of CAD was noted and the assessment provided was "CAD s/p MI, stable."  However, this examiner in January 2013 could find no medical evidence of cardiac work up results to back up the diagnosis on the progress note.  

Given that there is no objective evidence to support that VA diagnosis, the examiner opined that there was no diagnosis of CAD or status post MI.  The Veteran had no symptoms and there was no current clinical objective evidence of an active diagnosable disease or pathology on the STRs or the VA medical records, to render a diagnosis.  

The examiner also opined that the Veteran's heart murmur was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no evidence of a diagnosis of heart murmur or any cardiac disease on the STRs including the separation examination or any evidence of a heart condition within the first post-service year.  Although the examiner noted a heart murmur on the present examination, no murmurs were noted during the medical examinations reviewed in the claims file.  

Similarly, an October 2014 private disability consultant examination report notes that the Veteran reported that he began to have chest pain 10 years earlier.  He reported to the examiner that he had undergone a VA stress test years earlier and was told that he probably had CAD.  Notably, however, the examiner pointed out that the Veteran was never prescribed nitroglycerin and never had a cardiac catheterization performed.  Nonetheless, the Veteran continued to report occasional chest pain, usually with heavy activity or exertion.  The diagnosis was history of CAD with mild angina.  

In summary, the Veteran reported chest pain during service, and he continues to report chest pain currently, and thus far, there is no clear etiology of the current chest pain.  The January 2013 VA examiner noted the presence of a heart murmur, but opined that it was not related to service.  The January 2013 examiner also noted that there was no evidence of a cardiac disability, and no evidence that the Veteran had a diagnosis of CAD or that he ever experienced a heart attack.  The Veteran was diagnosed with possible costochondritis during service, but the January 2013 examiner did not opine as to whether the Veteran's current chest pain is related to the possible costochondritis in service.  

Thus, with regard to the claim, a medical opinion is needed to address the question of whether the Veteran's current chest pain is attributable to a clinical diagnosis, and if so, whether it is related to the in-service chest pain noted on the STRs.  

Accordingly, another VA examination is necessary to decide the claim.  

Moreover, the record shows that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf war.  Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).  

In light of the foregoing, service connection on a presumptive basis under 38 C.F.R. § 3.317 must be considered if the examiner is unable to associate the Veteran's chest pain with a known clinical diagnosis.  

Finally, regarding the Veteran's service-connected peripheral neuropathy of the left lower extremity (LLE), the Veteran reports that the condition is worse than what is represented by the currently assigned 10 percent rating.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file all outstanding VA treatment records pertinent to the claims on appeal; and, with appropriate authorization from the Veteran, obtain any private treatment records identified by him as pertinent to his claims on appeal.  

2.  Schedule the Veteran for a VA cardiac, or other applicable examination with a physician who can adequately identify the cause of the Veteran's current chest pain.  The examiner must review the electronic VBMS file and a copy of this remand in conjunction with the examination.  All indicated tests should be conducted and all findings should be reported in detail.  

After examination of the Veteran and a review of the entire record, please provide an opinion with adequate rationale as to the following:

a.  What is the most likely cause of the Veteran's current chest pain and/or is the Veteran's current chest pain attributable to a known clinical diagnosis?

b.  If the Veteran's chest pain is attributable to a known clinical diagnosis, then is it as likely as not (a 50 percent or higher probability) that the Veteran's chest pain/diagnosis related to the chest pain/probable costochondritis noted in service?  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA neurologic examination to assess the current nature and severity of the lower extremity neuropathy associated with the service-connected lumbar spine disability, to include whether the Veteran has right lower extremity neuropathy in addition to the previously diagnosed left lower extremity neuropathy.  All indicated tests should be conducted and all findings should be reported in detail.  The examiner should opine as to whether the Veteran's symptoms are consistent with neuralgia, neuritis, or whether they are wholly sensory.  Based on those findings, the examiner should opine as to whether the Veteran's lower extremity neuropathy is mild, moderate, moderately severe, or severe with marked muscular atrophy.  

4.  After the above development is completed, readjudicate the claim of service connection for a heart murmur/chest pain disability and the claim for a higher disability rating for the neurologic symptoms associated with the service-connected lumbar spine disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


